Citation Nr: 0009030	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  95-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for 
thrombophlebitis of the left leg, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the veteran's service-
connected thrombophlebitis of the left leg.

3.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana in June 1995 and July 1996.  The Board 
remanded this case back to the RO for further development in 
November 1998, and the case has since been returned to the 
Board.

The claim of entitlement to service connection for coronary 
artery disease will be addressed in the REASONS AND BASES and 
REMAND sections of this decision.  The claim of entitlement 
to TDIU will be addressed in the REMAND section of the 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's thrombophlebitis of the left leg is 
productive of severe pain, edema, and scarring.

3.  There is competent medical evidence of a nexus between 
the veteran's coronary artery disease and his service-
connected thrombophlebitis of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
thrombophlebitis of the left leg have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7121 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1997).

2.  The claim of entitlement to service connection for 
coronary artery disease, to include as secondary to the 
veteran's service-connected thrombophlebitis of the left leg, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I .  Entitlement to an increased evaluation for 
thrombophlebitis of the left leg

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for thrombophlebitis of the 
left leg is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

In a May 1979 rating decision, the RO granted service 
connection for thrombophlebitis of the left lower extremity 
on the basis of medical evidence showing that this disability 
was related to service.  A 10 percent evaluation was 
assigned, effective from March 1979.  In a January 1980 
rating decision, the RO increased this evaluation to 30 
percent, effective June 1979, in light of medical evidence 
showing increased symptomatology.  However, in a December 
1984 rating decision, the RO reduced this evaluation to 10 
percent, effective April 1985, in view of medical evidence 
showing improvement with regard to the veteran's left leg 
thrombophlebitis.  In an October 1992 rating decision, the RO 
increased this evaluation to 30 percent, effective from April 
1992, in light of evidence showing ulceration and 
discoloration of the left lower extremity.  In a June 1994 
rating decision, however, the RO again reduced this 
evaluation to 10 percent, effective from June 1994, in view 
of improvement following arthroscopic surgery.  The 10 
percent evaluation has since remained in effect and is at 
issue in this case.

In February 1995, the veteran underwent a VA cardiovascular 
examination, during which he reported no dysesthesias, 
paresthesias, or discrete weakness, but he did describe some 
"favoring" of the left leg.  The examination revealed 
minimal diminished quadriceps and minimal posterior 
compartment of the left calf bulk compared to the right, with 
no other motor abnormalities.  A slight antalgic gait toward 
the left was noted, and the examiner indicated that the 
veteran wore braces on the left leg for this problem.  The 
impression was minimal diffuse atrophy in the left lower 
extremity, given the minimally diminished bulk in this 
extremity, as compared to the right.  The examiner found no 
primary muscular or neuromuscular disorders.

During his April 1996 VA general medical examination, the 
veteran complained of left calf cramps and deep venous 
thrombosis.  The examination revealed a stasis ulcer on the 
left lower extremity, with a two inch scar on the left thigh 
and a bilateral inguinal scar from vein stripping.  Some 
varicose veins of the left leg were noted.  Full range of 
motion of all extremities was noted.  The pertinent diagnosis 
was chronic thrombophlebitis of the left lower extremity, 
with varicose veins, a chronic stasis ulcer, and an excision 
of a cyst in the upper part of the left fibula in February 
1979.

Records from Emmanuel Pavila, M.D., dated from March 1996 to 
August 1997, reflect the veteran's complaints of leg cramps 
with minimal exercise.  A history of phlebitis is noted in 
these records.

The veteran underwent a consultation at Greene County General 
Hospital in June 1996, during which he complained of 
bilateral thigh pain, with numbness.  An examination revealed 
trace edema in both legs.  Neurologically, the examination 
revealed diminished reflexes, good strength throughout, some 
decrease in quadriceps muscle strength bilaterally, and 
decreased sensation in the femoral nerve distribution.  An 
electromyograph (EMG) produced no response at the inguinal 
canal or mid-thigh on the left, although slight polyphasia in 
the vastus lateralis and a decreased number of motor units in 
the rectus femoris were noted.  The examiner noted that he 
was "not exactly sure" what the veteran's problem was, 
although the examiner did raise the possibility of bilateral 
femoral neuropathies.  

In June 1996, the veteran underwent a VA examination, during 
which he complained of a deep venous thrombosis in the left 
lower extremity, with calf claudication-type symptoms at 
approximately forty feet of ambulation, thigh numbness, and 
bilateral lower extremity swelling after extended periods of 
standing.  The examination revealed no Dopplerable dorsalis 
pedis and posterior tibial pulses on the left.  Strength on 
the left was 5/5, although decreased sensation in the deep 
peroneal nerve distribution on the left was noted.  The 
diagnosis was bilateral venous insufficiency and superficial 
skin changes, greater on the left, with old healed venostasis 
ulcers.  

The veteran underwent an examination at Bloomington 
Rheumatology in Bloomington, Indiana in July 1996.  His 
complaints upon examination included bilateral leg numbness 
and calf muscle cramps.  The examination revealed trace pedal 
edema bilaterally and some hyperpigmented changes on the 
medial left calf from venous stasis ulcers.  Decreased 
sensation to light touch in the left first and second toes 
was noted, but there was good position sense and good 
strength in the upper and lower extremities bilaterally.  The 
pertinent impressions were lower extremity numbness with 
muscle cramps, with symptoms suspicious for a neuropathic 
problem versus vascular insufficiency; and recurrent 
thrombophlebitis.

A July 1996 left leg venous ultrasound, performed at Green 
County General Hospital, revealed the popliteal vein to be 
noncompressible.  This finding was noted to be consistent 
with deep venous thrombosis.

In a September 1996 statement, Souheil F. Haddad, M.D., noted 
that the veteran had complained of residual numbness in his 
feet and a history of stasis ulcers on the left leg.  An 
examination had revealed motor power of 5/5 in both upper and 
lower extremities bilaterally, with decreased sensation in 
the left internal peroneal nerve distribution.  Dr. Haddad 
further noted that, as the veteran's symptoms had improved 
recently, surgical intervention was not necessary at the 
present time.  

An October 1996 statement from Virginia S. Newman, M.D., 
reflects that the veteran had complained of bilateral lower 
extremity claudication, more on the left.  Dr. Newman noted 
that consultations had revealed trifurcation vessel occlusion 
at the level of the ankle on the left side.  

A December 1996 report from Bloomington Hospital in 
Bloomington, Indiana reflects that the veteran was seen for 
peripheral vascular disease, with left foot numbness and 
occlusion of the popliteal arteries.  He underwent a left 
superficial femoral artery to perineal artery bypass, with a 
transposed right saphenous vein, in the same month.  In view 
of this procedure, a temporary total (100 percent) evaluation 
under 38 C.F.R. § 4.30 (1999) was assigned for the period 
from December 6, 1996 until March 1, 1997.

In March 1997, the veteran was treated for numbness of the 
left foot at Continental Rehabilitation Hospital in Terre 
Haute, Indiana.  Upon examination, the foot was pink and 
warm, with a hyperesthesia in the plantar aspect.  Motor 
power of the lower extremities, including the left foot, was 
generally in the good to normal range.  The assessment was 
that the veteran's neuritic pain was likely from a 
paresthesia secondary to peripheral neuropathy following the 
impairment of the arterial supply.  

In August 1997, the veteran underwent a further VA 
cardiovascular examination, during which he complained of 
left lower extremity numbness, severe pain in the plantar 
aspect of the left foot, and an inability to walk more than 
100 feet.  However, he denied any skin ulcers.  The 
examination revealed a well-healed scar in the medial aspect 
of the left thigh and left leg, with smaller scars from 
previous vein stripping.  Pulses in the left dorsalis pedis 
and posterior tibial were absent on the left.  There were 
significant dysesthesias upon cutaneous stimulation of the 
left sole.  Bilateral lower extremity strength was 5/5, with 
decreased pinprick and light touch on the right.  The 
pertinent diagnoses were peripheral vascular disease in both 
lower extremities, worse on the left; and venous 
insufficiency, with superficial skin changes.  The examiner 
noted that the veteran was "limited in his daily activities 
due to his peripheral vascular disease which has not been 
documented before in our evaluations."

The report of the veteran's February 1999 VA cardiovascular 
examination indicates that he had both thrombophlebitis and 
peripheral vascular disease in the left lower extremity, and 
the examiner noted that "the patient's chronic 
thrombophlebitis is probably more a symptom of underlying 
aggressive atherosclerotic process causing his peripheral 
vascular disease and now with coronary artery disease."  

In March 1999, the veteran was hospitalized at a VA facility, 
with pre-admission diagnoses of bilateral foot claudication 
with paresthesias and severe peripheral vascular disease.  
Upon examination, peripheral and dorsalis pedis pulses were 
not retrieved in the left leg, but posterior tibial and 
popliteal pulses were retrieved in both extremities.  Some 
paresthesias in both feet were noted.  

The veteran underwent a further VA cardiovascular examination 
in May 1999.  In the report of this examination, the examiner 
noted that the veteran's thrombophlebitis started out as a 
postoperative complication from a bone cyst biopsy.  The 
examiner also noted the following in regard to the veteran's 
current left leg symptomatology:

If the orthopedic surgeon would say that 
he would not have needed bone biopsy or 
had pain if he had that his post op 
complications are a result of his 
service.  However, if orthopedic surgeon 
says that the extra trauma incurred 
during his service is not related to the 
necessity of having a biopsy of his bone 
and subsequent thrombophlebitis, then I 
do not feel that thrombophlebitis would 
be service connected.  But since I am not 
a musculoskeletal specialist, I cannot 
render that opinion.

The examiner further noted that the veteran's peripheral 
vascular disease was most likely of a genetic origin.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, the RO has evaluated the veteran's service-
connected thrombophlebitis of the left leg under both the 
prior and the revised criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7121, as the regulations pertaining to the 
evaluation of cardiovascular disorders have been revised 
during the pendency of this appeal, effective from January 
12, 1998.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Under Rhodan v. West, 12 Vet. App. 55 (1998), the 
revised criteria apply only to evidence dated on or after the 
date of the revisions. 

Under the prior criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1997), unilateral thrombophlebitis manifested by 
persistent moderate swelling of the leg not markedly 
increased on standing or walking warranted a 10 percent 
evaluation.  Persistent swelling of a leg or thigh, increased 
on standing or walking one or two hours, readily relieved by 
recumbency, with moderate discoloration, pigmentation, and 
cyanosis, warranted a 30 percent evaluation.  A 60 percent 
evaluation was in order for persistent swelling, subsiding 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema, or ulceration.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1999), a 10 percent evaluation is warranted for 
post-phlebitic syndromes of any kind that are manifested by 
intermittent edema of the extremity, or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity, or compression 
hosiery.  A 20 percent evaluation is in order for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent evaluation is warranted for persistent edema or 
stasis pigmentation or eczema, with or without intermittent 
ulceration.

In reviewing the evidence of record, the Board observes that 
the veteran has frequently complained of pain and numbness in 
the left lower extremity, and his various medical 
examinations have shown occasional decreased strength and 
absent reflexes in this extremity.  While the veteran has 
been diagnosed with several left lower extremity disorders, 
including peripheral vascular disease and possible peripheral 
neuropathy, his examination reports, particular the report of 
his May 1999 VA examination, have not clearly distinguished 
the symptoms attributable to his thrombophlebitis from those 
attributable to his nonservice-connected disorders.  As such, 
the Board will consider all of the symptomatology described 
above to be secondary to the veteran's service-connected 
thrombophlebitis.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when it is not possible to separate the effects 
of a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Nevertheless, the question remains as to whether the criteria 
for a higher evaluation have been met.  Over the course of 
this appeal, the veteran has complained of severe left leg 
pain after walking a relatively short distance, and his 
examination reports reflect that there is edema of the left 
lower extremity.  An ulcer was shown on the April 1996 VA 
examination, while subsequent examination reports reflect 
that scars from prior ulceration have been shown.  This 
evidence raises a question as to whether the veteran's left 
leg thrombophlebitis is productive of swelling, with moderate 
pigmentation and discoloration.  As such, and after resolving 
all doubt in favor of the veteran, the Board finds that the 
criteria for a 30 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997), as applied under Karnas, have 
been met.

While the criteria for a 30 percent evaluation have been met, 
the Board finds no basis for an even higher evaluation under 
the prior and revised criteria of Diagnostic Code 7121.  For 
a 60 percent evaluation to be warranted under the prior 
version of Diagnostic Code 7121, there must be evidence of 
persistent swelling, subsiding only very slightly and 
incompletely, with recumbency elevation with pigmentation, 
cyanosis, eczema, or ulceration.  However, the evidence does 
not suggest incomplete subsiding of swelling, and there is no 
present evidence of eczema.  Also, while ulceration was shown 
at an early point during the pendency of this appeal, this 
ulceration has subsequently been shown to have healed.  
Moreover, the evidence dated on and after January 12, 1998 
does not show persistent edema or stasis pigmentation or 
eczema, with or without intermittent ulceration, as would 
warrant a 40 percent evaluation under the revised criteria of 
Diagnostic Code 7121.  

Overall, the Board finds that the evidence of record supports 
a 30 percent evaluation, and no more, for the veteran's 
service-connected thrombophlebitis of the left leg.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected thrombophlebitis of the left leg 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
The Board does observe that the veteran was hospitalized at a 
private facility in December 1996 and at a VA facility in 
March 1999.  However, the RO granted a temporary total 
evaluation under 38 C.F.R. § 4.30 (1999) for convalescence 
following the December 1996 hospitalization and surgery, and 
the March 1999 hospital report contains only minimal findings 
regarding the veteran's symptomatology.  Overall, the Board 
does not find that the veteran's thrombophlebitis of the left 
leg has necessitated such frequent periods of hospitalization 
during the pendency of this appeal as to warrant extra-
schedular consideration.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to service connection for coronary artery 
disease

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for coronary 
artery disease, to include as secondary to his service-
connected thrombophlebitis of the left leg, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
other words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on an August 1999 VA examination report, which 
contains conflicting medical opinions as to whether a causal 
relationship exists between the veteran's coronary artery 
disease and his thrombophlebitis of the left leg.  However, 
for reasons detailed below, the Board will not render a 
decision on the merits of this claim at the present time.



ORDER

Entitlement to a 30 percent evaluation for thrombophlebitis 
of the left leg is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to service connection for coronary 
artery disease, to include as secondary to thrombophlebitis 
of the left leg, is found to be well grounded.


REMAND

In its November 1998 remand, the Board requested that the 
veteran be scheduled for a VA examination to determine 
whether his current coronary artery disease was related 
either to service or to his service-connected 
thrombophlebitis of the left leg.  This question was not 
addressed in the report of a February 1999 VA examination.  A 
May 1999 VA examination report contains an opinion to the 
effect that the veteran's coronary artery disease was not 
related to service, but the question of whether this disease 
was related to his service-connected thrombophlebitis of the 
left leg was not addressed.  A third report, from August 
1999, contains the opinion that "it is at least as likely as 
not, that the veteran's coronary disease is secondary to his 
service-connected thrombophlebitis in his left leg."  
However, this same examiner (who is unidentified in the 
report) noted that the veteran's peripheral and coronary 
symptoms did not "correlate" with his thrombophlebitis, and 
his anginal symptoms were "unrelated" to his thrombotic 
problems.  The Board finds this opinion to be too vague and 
inherently contradictory to provide a basis for a 
determination of the veteran's claim.  This examination 
report also contains a handwritten opinion, from the same 
examiner who examined the veteran in February 1999, 
indicating that it was not at least as likely as not that the 
veteran's coronary disease was secondary to thrombophlebitis, 
but this opinion was not supported by any kind of rationale.  
Further clarification of this matter is essential prior to 
any Board action on this claim.

In view of the fact that further action needs to be taken in 
regard to the veteran's claim for service connection for 
coronary artery disease, action on his inextricably 
intertwined claim of entitlement to TDIU will again need to 
be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

While the Board regrets the inevitable delay resulting from 
further action in this case, the contradictions contained in 
the August 1999 VA examination report clearly warrant further 
clarification.  Therefore, in order to fully and fairly 
adjudicate the veteran's claims, this case is REMANDED to the 
RO for the following action:  

1.  The RO should afford the veteran a VA 
cardiovascular examination, with an 
appropriate examiner (and preferably one 
who has not previously examined the 
veteran), to determine the nature, 
extent, and etiology of the veteran's 
coronary artery disease.  The RO should 
provide the examiner with the veteran's 
claims file, and the examiner should 
review the entire claims file in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
coronary artery disease as a result of 
his service-connected thrombophlebitis of 
the left leg.  If the examiner answers 
that question in the negative, he or she 
should then comment on whether it is at 
least as likely as not that aggravation 
of the veteran's coronary artery disease 
is proximately due to, or the result of, 
his thrombophlebitis of the left leg.  
All opinions and conclusions expressed 
should be supported by a complete 
rationale in a typewritten report.

2.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

3.  Then, after the completion of any 
further development deemed necessary, the 
RO should readjudicate the veteran's 
claims of entitlement to an increased 
evaluation for thrombophlebitis of the 
left leg and entitlement to TDIU.  If the 
determination of either of these issues 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  No action is required of 
the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

